DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherman et al. (US 2006/0243739) in view of Hung et al. (US 2002/0179627).
In re claim 1: Sherman et al. discloses a semi-rigid package and plurality of rolled tissue products disposed within the package ([0031]), said package comprising a single sheet of semi-rigid plastic ([0041] and [0051]) having a bending stiffness folded to form six substantially rectangular walls consisting of a bottom wall, a top wall, opposite sidewalls, and opposite end walls ([0041]), a line of weakness disposed along the top wall and an end wall to define a flap 26 (figure 4) resealably secured to a portion of an end wall and attached to the top wall by a living hinge, and wherein each of the plurality of rolled tissue products contact the top wall, bottom wall, and at least one sidewall (figures 1A and 4).  
Sherman et al. discloses the claimed limitation as discussed above with the exception of specifically stating the following limitation that is taught by Hung et al.:
a bending stiffness greater than about 20.0 mgf (see [0048] of Hung et al.)
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the semi-rigid material of Sherman et al. with a material including a bending stiffness greater than 20.0 mgf as taught by Hung et al. in order to properly accommodate the product being stored within the package (see [0048) of Hung et al.). Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include a bending stiffness greater than 20.0 mgf, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Sherman et al. in view of Hung et al. teaches the claimed invention as discussed above with the exception of the following claimed limitations:
In re claim 7: the semi-rigid plastic film ([0041] and [0051]) has a caliper measurement greater than about 70 microns.  
In re claim 8: the semi-rigid plastic film ([0041] and [0051]) has a secant modulus greater than about 450 MPa.  
In re claim 9: the semi-rigid plastic film ([0041] and [0051]) comprises two or more coextruded polymer layers wherein one of the extruded polymer layers comprises oriented polyethylene terephthalate, the material having a caliper measurement from about 70 to about 100 microns and a secant modulus from about 450 to about 750 MPa.  
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include a material with about 70 to about 100 microns and about 450 to about 750 MPa, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The prior art teaches materials that inherently include these features and furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include claimed material thickness and elasticity, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (US 2002/0179627) ion view of Cobler (US 2015/0023614).
In re claim 10: Hung et al. discloses a semi-rigid package of tissue products 10 having a longitudinal and transverse direction, the package comprising: a. a unitary semi-rigid plastic film ([0041] and [0051]) having a stiffness from about 20 to about 60 mgf ([0048]) folded into a package having a bottom wall, a top wall, opposite sidewalls, and opposite end walls, the walls defining an interior space (figure 3); b. first and second permanent transverse end seals sealing opposite end walls (end walls near reference number 18); c. a first pair of longitudinal edge seals sealing top wall and opposite sidewalls other integral edges); d. a second pair of longitudinal edge seals sealing bottom wall and opposite sidewalls opposite integral edges); e. a flap 14 disposed on the top wall and attached thereto by a living hinge; and f. a plurality of tissue products disposed in the interior space of the package (see abstract)
Hung et al. discloses the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Cobler:
a flap 120 or 230 disposed on the top wall and attached thereto by a living hinge (see figures 1 and 5 of Cobler). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the flap of Hung et al. to have a living hinge as taught by Cobler in order to reduce material cost and provide few pieces during manufacturing (see figures 1 and 5 of Cobler).
In re claim 11: the unitary semi-rigid plastic film ([0041] and [0051]) comprises first and second longitudinal edges that are folded together and sealed to form one of the first pair of longitudinal edge seals sealing top wall and opposite sidewalls (see figures 1 and 5 of Cobler).  
In re claim 12: a line of weakness disposed along the top wall and an end wall to define the flap (see figure 5 of Cobler).
In re claim 13: the flap can be resealably secured to a portion of an end wall (the flap includes 232 which if desired can secure the flap in an open position to an end wall of the package and then be released to close the packed when ready for storage (see figure 5 of Cobler).
In re claim 14: a sealing label 232 permanently affixed to the flap 230 and resealably attached to a portion of the top wall or an end wall (see figure 5 of Cobler). 
In re claim 15: the sealing label 232 comprises a tab (tab portion for gripping of 232 and wherein the tab is not attached to an end wall when in a closed position (see figure 5 of Cobler). 
In re claim 19: the bottom wall, top wall and sidewalls are substantially planar and do not comprise a transverse seal (see figure 5 of Cobler).  
Hung et al. in view of Cobler teaches the claimed invention as discussed above with the exception of the following claimed limitations:
In re claim 16: the semi-rigid plastic film ([0041] and [0051]) has a caliper from about 70 to about 100 microns.  
In re claim 17: the semi-rigid plastic film ([0041] and [0051]) has a secant modulus from about 450 to about 750 MPa.  
In re claim 18: the semi-rigid plastic film ([0041] and [0051]) comprises two or more coextruded polymer layers wherein one of the extruded polymer layers comprises oriented Page 3 of 5K-C Docket No. 65029963US08Amendment dated 01/15/2020polyethylene terephthalate, the semi-rigid plastic film ([0041] and [0051]) having a caliper measurement from about 70 to about 100 microns and a secant modulus from about 450 to about 750 MPa.  
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include a material with about 70 to about 100 microns and about 450 to about 750 MPa, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The prior art teaches materials that inherently include these features and furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include claimed material thickness and elasticity, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (US 2002/0179627) in view of Cobler (US 2015/0023614) and Sherman et al. (US 2006/0243739). 
In re claim 21: the tissue products comprise rolled tissue products (product on a roll) consisting spirally around a core having a longitudinal axis, the longitudinal core axis arranged substantially perpendicular to the longitudinal direction of the package and wherein each of the plurality of products contacts the top wall and bottom wall and at least one sidewall (see figure 5 of Cobler).  
Hung et al. (US 2002/0179627) in view of Cobler teaches the claimed invention with the exception of the following claimed limitation that is taught by Sherman et al.:
the tissue products comprise rolled tissue products consisting of a web of tissue (see figure 1 and 4 of Sherman et al.).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to replace the roll product with a toilet tissue roll product as taught by Sherman et al. in order to store and protect a toilet paper product prior to use (see figure 1 and 4 of Sherman et al.).

Claims 3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherman et al. (US 2006/0243739) in view of Hung et al. (US 2002/0179627) and in further view of Cobler (US 2015/0023614). Sherman et al. in view of Hung et al. teaches the invention as discussed above with the exception of the following claimed limitation that is taught by Cobler:
In re claim 3: the flap comprises at least about 50 percent of the surface area of the top wall (see figure 5 of Cobler).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the flap of Sherman et al. in view of Hung et al. to be at least about 50 percent of the surface area of the top wall as taught by Cobler in order provide easy access to the product when in use. Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
In re claim 5: a sealing label 232 permanently affixed to the flap 230 and resealably attached to a portion of an end wall which if desired can secure the flap in an open position to an end wall of the package and then be released to close the packed when ready for storage (see figure 5 of Cobler). 
In re claim 6: the sealing label 232 comprises a tab (tab portion for gripping of 232 and wherein the tab is not attached to an end wall when in a closed position (see figure 5 of Cobler). 

Response to Arguments
Applicant's arguments filed 03/02/2022 have been fully considered but they are not persuasive. In response to the Applicant’s Arguments regarding the semi-rigid package failing to include the flap along an end wall. As shown below in figure 4, it is clear that the flap is along an end wall.

    PNG
    media_image1.png
    830
    715
    media_image1.png
    Greyscale


In regards to the Applicant’s argument that Sherman et al. teaching away from a semi-rigid plastic film. This is not the case, please see paragraphs [0041] and [0051] which discloses well-known plastic films and that any suitable material can be used.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERNESTO A GRANO/           Primary Examiner, Art Unit 3735